
	
		I
		112th CONGRESS
		1st Session
		H. R. 521
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2011
			Mr. Young of Alaska
			 (for himself, Mr. Wu,
			 Mr. Jones,
			 Mr. DeFazio,
			 Mr. Stark, and
			 Mr. Polis) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  prevent the approval of genetically engineered fish.
	
	
		1.Preventing the approval of
			 genetically engineered fishSection 512(a) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 360b(a)) is amended by adding at the end the
			 following new paragraph:
			
				(7)Notwithstanding any other provision of this
				section, a genetically engineered fish shall be deemed unsafe under this
				section, including for purposes of section
				402(a)(2)(C)(ii).
				.
		
